Order filed February 9, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00066-CV
                                   ____________

    THOMAS RAMAGE AND ELIZABETH BURKHARDT, Appellants

                                        V.

     SUGAR BRANCH CONDOMINIUM ASSOCIATION, RAMON L.
      SOLANO, GLENDA MARTINEZ, ELIA SALINA, ANNIE BUTLER,
                      C.J. HERMS, Appellees


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-31884

                                   ORDER

      Appellants’ brief was due January 24, 2017. No brief or motion for extension
of time has been filed.

      Unless appellants file a brief with this court on or before March 1, 2017, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM